Citation Nr: 0618859	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  93-11 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wounds of the right thigh, hip, 
and buttocks.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left hip.

3.  Entitlement to a compensable rating for residuals of 
shell fragment wounds of the left back.

4.  Entitlement to VA clothing allowances for 1997, 1998, 
1999, and 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1968 with service in the Republic of Vietnam.  He was 
awarded the Purple Heart Medal three times.  

This initially came before the Board of Veterans' Appeals 
(Board) on appeal of rating actions rendered by the New York, 
New York, and Newark, New Jersey, Regional Offices (ROs) of 
the Department of Veterans Affairs (VA).  The New York RO is 
currently the agency of original jurisdiction over this 
appeal.  

This case was most recently before the Board in December 
2003.  At that time, the Board denied higher disability 
evaluations for the veteran's hemorrhoids and residuals of a 
shell fragment wound of the right arm and denied an earlier 
effective date for the award of a total rating due to 
individual unemployability resulting from service-connected 
disabilities (TDIU).  The other issues on appeal were 
remanded to the originating agency for further action.


REMAND

A review of the claims folder reveals that the veteran, on a 
VA Form 9, Appeal to Board of Veterans' Appeals, dated in 
March 2003, requested a hearing before a Member of the Board 
sitting at the RO.  While this document was received by the 
RO in April 2003, it was not associated with the claims 
folder at the time of the December 2003 Board decision.  In 
subsequent correspondence dated in March 2004 and March 2005, 
the veteran reiterated his desire for a hearing before the 
Board at the RO.  While the veteran has had several hearings 
conducted by RO personnel, he has not been afforded a hearing 
before the Board.  As Board hearings at the RO are scheduled 
by the RO, a Remand is necessary to schedule the veteran for 
the requested hearing.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO in accordance with the 
docket number of his appeal.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


